825 F.2d 408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Lee SIMMONS, Sr., Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 86-7363
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1987.Decided July 31, 1987.

Ronald Lee Simmons, Sr., appellant pro se.
Jacqueline G. Epps, Assistant Attorney General, Office of the Attorney General of Virginia, for appellee.
Before RUSSELL, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.*  Simmons v. Murray, C/A No. 86-275-N (E.D. Va., Oct. 31, 1986).


2
DISMISSED.



*
 Simmons' complaints regarding the Magistrate's failure to provide notice to him that he could file pleadings and affidavits in rebuttal to the respondent's Motion to Dismiss are without merit.  The record clearly indicates that Simmons was afforded the opportunity to file rebuttal to the Motion to Dismiss and to file objections to the Magistrate's report.  Simmons availed himself of this opportunity and the district court reviewed his filings and objections de novo